Exhibit 10.10

 

March 8, 2006

 

Good Harbor Partners Acquisition Corp.

4100 North Fairfax Drive

Arlington, VA 22203

 

HCFP/Brenner Securities LLC

888 Seventh Avenue, 17th Floor

New York, New York 10106

 

Re:        Initial Public Offering

 

Ladies and Gentlemen:

 

The undersigned securityholder of Good Harbor Partners Acquisition Corp. (the
“Company”), in consideration of HCFP/Brenner Securities LLC’s (“Brenner”)
willingness to underwrite an initial public offering of the securities of the
Company (the “IPO”) and embarking on the IPO process, hereby agrees as follows
(certain capitalized terms used herein are defined in paragraph 10 hereof):

 

1. The undersigned waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Fund as a result of such liquidation
with respect to its Insider Securities (each a “Claim”) and hereby waives any
Claim it may have in the future as a result of, or arising out of, any contracts
or agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

2. The undersigned will not submit to the Company for consideration, or vote for
the approval of, any Business Combination which involves a company which is
affiliated with any of the Insiders unless the Company obtains an opinion from
an independent investment banking firm reasonably acceptable to Brenner that the
business combination is fair to the Company’s stockholders from a financial
perspective.

 

3. Neither the undersigned, nor any affiliate (“Affiliate”) of the undersigned
will be entitled to receive and will not accept any compensation or fees of any
kind, including finder’s and consulting fees, prior to, or for services they
rendered in order to effectuate, the Business Combination.

 

4. Neither the undersigned nor any of its Affiliates will be entitled to receive
or accept a finder’s fee or any other compensation in the event the undersigned
or any Affiliate of the undersigned originates a Business Combination.

 

5. The undersigned agrees not to sell any of its Insider Securities until the
Company’s completion of a Business Combination.

 

6. The undersigned has agreed to vote any shares of Class B common stock it
holds or hereafter acquires in favor of any proposed Business Combination
approved by the Company’s Board of Directors.

 

7. The undersigned represents and warrants that it:

 

(a) is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;



--------------------------------------------------------------------------------

Good Harbor Partners Acquisition Corp.

HCFP/Brenner Securities LLC

September 14, 2005

Page 2

 

(b) has never been convicted of or pleaded guilty to any crime (i) involving any
fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and it is
not currently a defendant in any such criminal proceeding; and

 

(c) has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

8. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this letter agreement and to be a security
holder of the Company.

 

9. The undersigned authorizes any employer, financial institution, or consumer
credit reporting agency to release to Brenner and its legal representatives or
agents (including any investigative search firm retained by Brenner) any
information they may have about the undersigned’s background and finances
(“Information”). Neither Brenner nor its agents shall be violating my right of
privacy in any manner in requesting and obtaining the Information and the
undersigned hereby releases them from liability for any damage whatsoever in
that connection.

 

10. As used herein, (i) a “Business Combination” shall mean an acquisition by
merger, capital stock exchange, asset or stock acquisition, reorganization or
otherwise, of an operating business selected by the Company; (ii) “Insiders”
shall mean all officers, directors and securityholders of the Company
immediately prior to the IPO; (iii) “Insider Securities” shall mean all of the
shares of common stock, Class W Warrants and Class Z Warrants (and all shares of
common stock underlying such securities) of the Company owned by an Insider
prior to the IPO; and (iv) “Trust Fund” shall mean that portion of the net
proceeds of the IPO placed in trust for the benefit of the holders of the shares
of Class B common stock issued in the Company’s IPO as contemplated by the
Company’s prospectus relating to the IPO.

 

SBLS, LLC By:  

/s/ Stuart Benson

--------------------------------------------------------------------------------

    Stuart Benson